Name: Council Directive 75/117/EEC of 10 February 1975 on the approximation of the laws of the Member States relating to the application of the principle of equal pay for men and women
 Type: Directive
 Subject Matter: personnel management and staff remuneration;  European Union law;  rights and freedoms
 Date Published: 1975-02-19

 Avis juridique important|31975L0117Council Directive 75/117/EEC of 10 February 1975 on the approximation of the laws of the Member States relating to the application of the principle of equal pay for men and women Official Journal L 045 , 19/02/1975 P. 0019 - 0020 Finnish special edition: Chapter 13 Volume 4 P. 0078 Greek special edition: Chapter 05 Volume 2 P. 0042 Swedish special edition: Chapter 13 Volume 4 P. 0078 Spanish special edition: Chapter 05 Volume 2 P. 0052 Portuguese special edition Chapter 05 Volume 2 P. 0052 COUNCIL DIRECTIVE of 10 February 1975 on the approximation of the laws of the Member States relating to the application of the principle of equal pay for men and women (75/117/EEC)The Council of the European Communities,Having regard to the Treaty establishing the European Economic Community, an in particular Article 100 thereof;Having regard to the proposal from the Commission;Having regard to the Opinion of the European Parliament(1);(1) OJ No C 55, 13.5.1974, p. 43.Having regard to the Opinion of the Economic and Social Committee (2);(2) OJ No C 88, 26.7.1974, p. 7.Whereas implementation of the principle that men and wonnen should receive equal pay contained in Article 119 of the Treaty is an integral part of the establishment and functioning of the common market;Whereas it is primarily the responsibility of the Member States to ensure the application of this principle by means of appropriate laws, regulations ans administrative provisions;Whereas the Council resolution of 21 January 1974 (3) concerning a social action programme, aimed at making it possible to harmonize living and working conditions while the improvement is being maintained and at achieving a balanced social and economic development of the Community, recognized that priority should be given to action taken on behalf of women as regards access to employment and vocational training and advancement,and as regards working conditions, including pay;(3) OJ No C 13, 12.2.1974, p. 1.Whereas it is desirable to reinforce the basic laws by standards aimed at facilitating the pratical application of the principle of equality in such a way that all employees in the Community can be protected in these matters;Whereas differences continue to exist in the various Member States despite the efforts made to apply the resolution of the conference of the Member States of 30 December 1961 on equal pay for men and women and whereas, therefore, the national provisions should be approximated as regards application of the principle of equal pay.HAS ADOPTED THIS DIRECTIVE:Article 1The principle of equal pay for men and women outlined in Article 119 of the Treaty, hereinafter called "principle of equal pay", means, for the same work or for work to which equal value is attributed, the elimination of all discrimination on grounds of sex with regard to all aspects and conditions of remuneration.In particular, where a job classification system is used for determining pay, it must be based on the same criteria for both men and women and so drawn up as to exclude any discrimination on grounds of sex.Article 2Member States shall introduce into their national legal systems such measures as are necessary to enable all employees who consider themselves wronged by failure to apply the principle of equal pay to pursue their claims by judicial process after possible recourse to other competent authorities.Article 3Member States shall abolish all discrimination between men and women arising from laws, regulations or administrative provisions which is contrary to the principle of equal pay.Article 4Member States shall take the necessary measures to ensure that provisions appearing in collective agreements, wage scales, wage agreements or individual contracts of employment which are contrary to the principle of equal pay shall be, or may be declared, null and void or may be amended.Article 5Member States shall take the necessary measures to protect employees against dismissal by the employer as a reaction to a complaint within the undertaking or to any legal proceedings aimed at enforcing compliance with the principle of equal pay.Article 6Member States shall, in accordance with their national circumstances and legal systems, take the measures necessary to ensure that the priciple of equal pay is applied. They shall see that effective means are available to take care that this principle is observed.Article 7Member States shall take care that the provisions adopted pursuant to this Directive, together with the relevant provisions already in force, are brought to the attention of employees by all appropriate means, for example at their place of employment.Article 81. Member States shall put into force the laws, regulations and administrative provisions necessary in order to comply with this Directive within one year of its notification and shall immediately inform the Commission thereof.2. Member States shall communicate to the Commission the texts of the laws, regulations and administrative provisions which they adopt in the field covered by this Directive.Article 9Within two years of the expiry of the one-year period referred to in Article 8, Member States shall forward all necessary information to the Commission to enable it to draw up a report on the application of this Directive for submission to the Council.Article 10This Directive is addressed to the Member States.Done at Brussels, 10 February 1975.For the CouncilThe PresidentG. FITZGERALD